Citation Nr: 1626646	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  14-04 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Whether the appellant may be recognized as the surviving spouse of the Veteran for Department of Veterans Affairs death benefits purposes. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to March 1971.  He died in July 2011.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction over the case has been subsequently transferred to the RO in Houston, Texas.


FINDINGS OF FACT

1.  Common-law marriage is recognized in the state of Texas.

2.  The Veteran died in Texas in July 2011; at the time of his death he was not legally married to the appellant and the probative evidence does not establish that the Veteran and the appellant established a valid common law marriage under Texas law. 


CONCLUSION OF LAW

The criteria for consideration as the surviving spouse of the Veteran for purposes of VA death benefits have not been met.  38 U.S.C.A. §§ 101, 1304, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.50, 3.54 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The appellant seeks recognition as the surviving spouse of the Veteran, who died in July 2011.  In particular, the appellant asserts that she and the Veteran were in a common law marriage in the State of Texas up until his death.  In a December 2011 administrative decision, the RO found that the requirements for continuous cohabitation between the Veteran and the appellant were not met.  The RO found that there were too many discrepancies between the Veteran's statements regarding his marriage and his relationship to the appellant and the appellant's statements regarding her marriage to the Veteran.   

Benefits may be paid to the surviving spouse of a Veteran if certain requirements are met.  38 U.S.C.A. §§ 1304, 1310, 1311, 1318, 1541 (West 2015).  A "surviving spouse" is a person who was the spouse of a Veteran at the time of the Veteran's death, and who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the Veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. §§ 3.50, 3.53.  For dependency and indemnity compensation and death pension purposes, however, the marriage must have existed for more than one year prior to the Veteran's death.  38 C.F.R. § 3.54.

Regulations provide that a marriage is valid for VA purposes when it is considered valid under the laws of the place where the parties resided at the time of marriage.  38 C.F.R. § 3.1(j).  Texas law provides that common law marriages are recognized, when the parties 1) agree to be married, 2) hold themselves out to others as married, and 3) live together in Texas as husband and wife.  Tex. Fam. Code Ann. § 2.401.  The proponent of such a marriage may establish these elements by either direct or circumstantial evidence.  See Russell v. Russell, 865 S.W.2d 929, 932 (Tex. 1993).  In this case, at all times relevant to the current appeal, the appellant and Veteran resided in Texas.  

The record includes an Income-Net Worth and Employment Statement (VA Form 21-527), received in September 2005.  On that form the Veteran indicated that he was divorced, and that he had been married three times.  VA treatment records from November 2005 note that Veteran indicated he had been living with a relative because he had no money.  In a December 2005 Social Security Administration (SSA) Daily Activity Questionnaire, the Veteran indicated that he lived with friends.  He also indicated that his "girlfriend" did most of the cooking and that she shared chores with him.  At the end of the form he lists the appellant as one of the people to contact regarding how his disability affected his activities. 

A February 2007 VA treatment records notes that the Veteran was currently living with a "friend," and identified the friend by her first name, which is the first name of the appellant.  He stated he was living with her because he was evicted from his apartment but would have to move because her son did not like him living there.  In April 2007, the Veteran underwent a VA Agent Orange Registry Examination, where he stated that he was divorced.

VA treatment records from July 2008 and August 2008 note that the Veteran was living with his ex-wife and son, who were taking care of him following him having a seizure and hitting his head in June 2008.  The Veteran's ex-wife was listed as his caregiver.  

An October 2008 claim was submitted by the Veteran in which he asks that his common law spouse, the appellant, be added to his disability award as his dependent.  An October 2008 Statement of Martial Relationship (VA Form 21-4170), signed by both the Veteran and the appellant, indicates that the Veteran and the appellant began living as husband and wife in May 1999.  They agreed that their relationship would be "life partners" at the time they began living together.  They indicated that they had lived together continuously from that date, and did not list any periods of separation.  In an October 2008 Application Summary for Disability Insurance Benefits from the SSA, the Veteran indicated he was he was married to the appellant.  The appellant's name was spelled incorrectly, however the date of birth provided was the appellant's birthdate.  

In March 2009, the RO sent the Veteran a letter indicating that his claim to add the appellant as his dependent was denied because they had not received a completed  Declaration of Status of Dependents (VA Form 21-686c) and documentation regarding the Veteran's and appellant's divorces.  Several days later, the Veteran submitted a VA Form 21-686c, where he indicated that he was married to the appellant.  He indicated that he was married four times, including his current spouse, who he identified as the appellant.  He also indicated that he married the appellant in May 1999 in San Antonio, Texas.  

VA records printed in July 2009 list one of the Veteran's former wives as his emergency contact and next of kin, but list the appellant as the secondary next of kin and identify her as "common law."  The Veteran and the appellant are listed as having the same address, but the former wife's address is different.  

A July 2009 Report of Contact in the claims file indicates that the RO attempted to contact the Veteran and spoke with the appellant, who informed them that the Veteran left her and she had not seen him for two weeks and had no way to contact him.

In a March 2010 "SSOC Notice Response," the Veteran provided VA with "my new address," which was different from the appellant's address.

In June 2011, several days prior to the Veteran's death, a VA social worker noted that the Veteran was verbal at times but not oriented to person, place, time, or situation.   The Veteran denied living with the appellant and stated that she was his "fiancée."  However, he denied having a common law relationship with her, and stated that he resided in a different residence.  VA records printed in July 2011 list the appellant as the Veteran's emergency contact and identify her as his common law wife.  The appellant and the Veteran are listed as having the same address.

The Veteran's death certificate lists the Veteran's marital status at the time of his death as divorced.  The Veteran's daughter is listed as the informant.   A copy of a January 2011 obituary from the San Antonio Express News is contained in the claims file, and does not include the appellant.  

Numerous supporting statements submitted by friends and family of the Veteran and appellant in August 2011 indicate that the Veteran and the appellant were generally known as husband and wife, they considered them to be husband and wife, and they were seen together and living together.  The owner of the apartment complex where the Veteran resided with the appellant provided a statement dated October 2008 where she indicated that she would see the Veteran and the appellant when she collected rent from them, and that she considered them to be husband and wife because they were living together for a long time, since January 2005.  She would see them do things together like work in the yard and do laundry.  Statements from two friends of the Veteran were also submitted in November 2011.  Both indicated that they knew the appellant and that the Veteran considered her to be his wife.    

In a September 2011 Report of General Information, the appellant stated that the Veteran came back to her in February 2011 and she lived with him up until his death.  In a statement submitted in December 2011, the appellant indicated that there was a period of six months where she and the Veteran did not live together.  When they reconciled, he moved into the apartment next door, and continued to live as man and wife until he got sick and had to move into the nursing home where he ultimately died.  The appellant stated that those were the "only times that we were not living together."  In her December 2011 notice of disagreement, the appellant stated that she lived as man and wife with the Veteran for more than twelve years prior to his death.  She stated that the periods when they did not live together were due to his drinking problem.  She also stated that for a while they lived in separate apartments, "only feet apart from one another," and that he preferred not to socialize or see family members that would visit her when he was drinking.  However, they still communicated daily and would have meals together during those periods.  

At her February 2016 hearing before the Board, the appellant stated that she first met the Veteran around the year 2000, when she moved into the same apartment complex.  About four or five months later, she moved into his apartment while her son stayed in her apartment, which he continued to keep.  She stated that her son stayed in the apartment for two years, and after he graduated from school he moved out, but she continued to keep her own apartment.  They continued to live together, until around 2009, when the Veteran fell and hit his head and had a seizure.  The Veteran was taken to the hospital but his children from previous marriage and his ex-wife did not want the appellant at the hospital.  When the Veteran left the hospital, his son decided to have him live with him until he recovered.  During that time the appellant indicated that she returned to her apartment but that she would check his apartment at times when he was in the hospital.  When the Veteran came back, the appellant stated that she stayed with him at his apartment and also stayed at her apartment and they would go to each other's apartments to see each other.  The appellant also indicated that sometime around 2009 or 2010, the Veteran moved out of his apartment, but he would come and visit her.  She stated that he had a pattern of going to live with friends and not coming back because of his drinking problem.  However, the Veteran would continue to have his mail sent to her apartment, they had a joint checking account at one time, and he did not have any bills.  She also indicated that he kept all of his belongings at her apartment, and that when he needed things he would come back to her apartment to get them.  The appellant also stated that in 2011, when the Veteran fell again and hit his head, he was not living with her but he would keep visiting her. 

It is not disputed that Texas recognizes common law or informal marriage, and that state law is controlling here, as that is the place where the Veteran and the appellant resided.  However, the Board must conclude that there was no valid informal marriage under state law in Texas at the time of the Veteran's death.  The evidence reveals that the appellant and the Veteran did not live together as husband and wife at the time of his death.  In June 2011, the Veteran denied living with the appellant and stated that he lived in another residence.  The appellant also admitted in her testimony before the Board in February 2016 that the Veteran had moved out around 2009 or 2010, and was living in another apartment.  Furthermore, the evidence reflects that the Veteran had also provided VA with a new address in March 2010.

The Board acknowledges that appellant's assertions that the Veteran resided with her continuously, but would leave and come back due to his drinking problem.   While that may be the case, however, the Board cannot find that the appellant was not without fault in the separation.  The appellant has also stated that she continued to keep her own apartment, and would reside in her own apartment at times on her own volition, while the Veteran resided in another apartment.  Although the appellant has contended that at times that they lived in apartments only feet away from each other, spoke daily, and had meals together; this does not equate to cohabitation as husband and wife.  Also, the appellant stated that when the Veteran moved out of his apartment sometime around 2009 and 2010, he would come and "visit" her at her apartment.      

Also, the evidence reflects that during 2008 and 2009, the Veteran filed documents referring to the appellant as his common law wife.  The appellant has also submitted statements from others indicating that they believed the appellant and the Veteran to be husband and wife.  However, the record also reflects that the Veteran himself at times did not publicly hold himself out to be the husband of the appellant, but referred to her as his "friend," "girlfriend," and "fiancée."  In September 2005 and April 2007, the Veteran did not identify himself as being married, but indicated that he was divorced.  In June 2011, the Veteran did not acknowledge the appellant as his wife.  The Veteran's death certificate also indicates that he was divorced at the time of his death.  

Based on the evidence as whole, reported and discussed above, to include the inconsistencies of the Veteran's statements and the inconsistencies of the appellant's statements, the Board cannot conclude that the appellant and the Veteran lived continuously together as husband and wife, to include at the time of his death or more than one year prior to his death, and consistently held themselves out to others as being married.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  Accordingly, the appellant cannot be considered the Veteran's surviving spouse, and she is not eligible for VA death benefits.
 
In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the probative evidence is against the appellant's claim.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



ORDER

Recognition of the appellant as the surviving spouse of the Veteran for VA death benefits purposes is denied. 



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


